Citation Nr: 0003000	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-03 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for lumbar disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1972, with additional periods of active duty for training, 
including from July 5, 1989 to July 23, 1989, and from July 
10, 1993 to July 24, 1993.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which held that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for lumbar disc disease, either on a 
direct basis or as secondary to the veteran's service-
connected residuals of back injury with limitation of motion.  
Implicit in this decision was a finding that February 1996 
correspondence from the veteran was a claim for an increased 
evaluation for service-connected residuals of back injury 
with limitation of motion, and that a June 1995 rating 
decision denying service connection for lumbar disc disease 
was final.  See 38 U.S.C.A. § 7105(b)(1), (c) (West 1991); 
Person v. Brown, 5 Vet. App. 449, 450 (1993).

The Board finds that the February 1996 correspondence from 
the veteran may be construed as a notice of disagreement with 
the June 1995 rating decision.  In this correspondence, the 
veteran states that he wishes to "reopen my claim for 
service connection for back injuries that are service 
connected," and refers to various low back symptoms that he 
relates to herniated discs.  Construing this correspondence 
in a liberal manner most favorable to the veteran, the Board 
finds that the phrase "service connected," as used by the 
veteran, may be construed as "service related," rather than 
only a legal term of art.  As such, the Board finds that this 
correspondence constitutes a timely notice of disagreement 
with the June 1995 rating decision.  38 C.F.R. § 20.201 
(1999).  Accordingly, the June 1995 rating decision is not 
final and an appeal has been initiated on the issue of 
entitlement to service connection for lumbar disc disease on 
a de novo basis.  

In December 1997, the RO issued the veteran and his 
representative a statement of the case (SOC) which 
sufficiently apprised the veteran of the applicable law and 
relevant evidence for consideration in adjudicating the issue 
of entitlement to service connection for lumbar disc disease 
on a de novo basis.  Hence, to Remand the case for issuance 
of an additional SOC would serve no useful purpose.  A Remand 
is inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet.App. 540 
(1991).  As such, the Board finds that the veteran is not 
adversely affected by appellate consideration of the issue as 
identified on the title page of this decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran incurred lumbar disc disease during active 
duty for training.


CONCLUSION OF LAW

Lumbar disc disease was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 U.S.C.A. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he has lumbar disc 
disease caused by a lifting injury experienced during July 
1989 active duty for training.  As the veteran continues to 
suffer from lumbar disc disease, a favorable determination is 
requested.  

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  Active military 
service includes any period of active duty for training 
during which the individual was disabled or died from a 
disease or injury incurred or aggravated in line of duty.  38 
U.S.C. § 101(24) (1999).

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for lumbar disc disease is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of the record are viewed in the light most favorable 
to that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  VA 
examinations have been conducted, and private post-service 
medical records and service medical records have been 
obtained.

A February 1995 rating decision granted service connection 
for residuals of back injury with limitation of motion, with 
an assigned evaluation of 20 percent, effective September 
1994.  This rating decision deferred a decision as to service 
connection for a herniated lumbar disc.  Thereafter, the June 
1995 rating decision on appeal denied service connection for 
lumbar disc disease, with laminectomies at L4-5 and L5-S1.

The veteran's service medical records reflect that, while on 
active duty for training in July 1989, he complained of 
tenderness and constant low back pain in the L-5 region.  He 
provided that he had been lifting a M-2 burning unit, and 
felt a "pop" in his back followed by immediate right side 
low back pain.  The veteran was not provided an MRI 
examination or a radiographic examination.  The final 
assessment was lumbar strain/sprain.  The veteran was given 
Ibuprofen, returned to duty, and told not to lift more than 
15 lbs.  

Post-service private medical records from the Alliance 
Community Hospital show that in June 1991, the veteran was 
seen for chief complaints of acute lumbosacral strain, and 
possible disc disease with intractable pain.  It was reported 
that he had been injured approximately one week earlier when 
lifting something and felt something pull in his back.  He 
had been treated by a physician for acute lumbosacral strain, 
and was admitted to rule out lumbosacral disc disease.  
Radiographic examination findings were compatible with left 
posterolateral L5-S1 disc herniation.  A CT scan resulted in 
findings consistent with some disc herniation or asymmetric 
disc bulging at L5-S1 on the left.  The final diagnosis was 
ruptured disc, L-5, S-1, left, and acute lumbar strain.  He 
underwent a lumbar laminectomy with disc excision at L5-S1.  

Records from the Aultman Hospital show that in January 1992 
the veteran was seen for acute radiculopathy and underwent a 
laminectomy with removal of a recurrent herniated disc.  An 
MRI was noted to have indicated a herniated disc recurrence 
at L4-5 on the left.  The final diagnosis was recurrent disc 
rupture, L4-5, left.  A January 1993 radiographic examination 
at the Alliance Community Hospital reflected degenerative 
changes to the veteran's lower lumbar spine.  

The veteran re-injured his lower back while on active duty 
for training on July 15, 1993.  He indicated he had 
experience a sudden onset of back pain while lifting.  He was 
put on bed rest for 72 hours and given Valium.  Treatment 
notes made at that time refer to the history of laminectomies 
performed in 1991 and 1992.  In August 1993, he reported low 
back pain since July 15, 1993.  The assessment was low back 
pain with radiculopathy.  A September 1993 MRI resulted in an 
impression of 1) findings consistent with central and left of 
midline L5/S1 ventral perithecal fibrosis; L5-S1 facette 
arthropathy with slight bony encroachment of the lateral 
recesses more pronounced on the left than on the right, and 
2) mild symmetric L3-4 and L4-5 disc bulging, possible small 
subligamentous disc herniations.  

The report of a January 1995 VA spine examination provides 
that the veteran reported he had injured his back in 1989.  
It was noted he later was found to have herniated disc 
disease and underwent laminectomies in 1991 and 1992 at the 
L4, L5 level for disc disease and left leg pain.  It was also 
noted as medical history that he re-injured his back in 1993, 
and since that point had suffered from increasing back and 
leg pain, numbness, tingling and parasthesias.  Radiographic 
examination resulted in a pertinent assessment of 
degenerative osteoarthritis with left scoliosis.  The final 
diagnosis was residual post-operative herniated lumbar disc.  

In June 1996, the veteran underwent a VA spine examination.  
He complained of back and leg pain.  Physical examination 
resulted in a pertinent diagnosis of radicular symptoms 
secondary to neural foraminal stenosis at the L5, S1 region; 
and back pain secondary to foraminal stenosis at L5-S1.  

The report of an August and September 1996 VA hospitalization 
shows that the veteran complained of leg pain, left greater 
than the right, that had become more progressive.  He 
underwent L5 decompression; L4-L5, L5-S1 and S1 
foraminotomies; and L5-S1 fusion.   

The veteran's claims file contains an April 1998 report from 
Donald E. Carter, M.D., along with corresponding treatment 
records.  Dr. Carter related that he had first seen the 
veteran in 1981, and that the veteran had no back problems 
until 1989 when he injured his back at National Guard Camp.  
It was noted the veteran subsequently had surgery in 1991 for 
a ruptured disc in the same area, followed by surgeries in 
1993 and 1996.  Dr. Carter expressed the opinion that the 
veteran's 1989 injury directly weakened the veteran's back 
making it easier to cause, and was therefore causally related 
to, the 1991 injury, directly related to the 1993 injury and 
the 1996 injury.  

The veteran was provided a VA spine (cervical, thoracic and 
lumbar) examination in June 1998.  He complained of chronic 
back and leg pain.  Radiographic examination resulted in an 
impression of minimal degenerative arthritic changes of the 
lumbosacral spine.  Physical examination resulted in a final 
diagnosis of lumbosacral strain, and residuals of post-
operative lumbar disc disease.  The examiner concluded that, 
based on examination and basic reasonable medical probability 
and certainty, after three operations, he could not ascertain 
what any relationship would be from the veteran's 1989 strain 
since he had other injuries and multiple operations.  
Consequently, the examiner said that he could not tell as to 
what extent the veteran's strain in 1989 led to his disc 
disease in 1991.  The examiner noted that there was nothing 
in the records to document any disc disease in 1989 that was 
documented after his 1991 surgery and hospitalization and 
subsequent surgery.  

The veteran was also provided a VA neurologic examination in 
June 1998.  The veteran complained of constant back pain 
radiating to his left leg and sometimes to his right leg.  He 
was unable to walk more than 20 feet without stopping.  
Physical examination resulted in a diagnosis of post-surgical 
status diskectomy with fusion of L5-S1 with ruptured and 
degenerative disc disease; mild rupture of L4-L5 and possibly 
L3 and L4, though there was no record of radiculopathy from 
the time of the first back injury until the second in 1991 
when radiculopathy appeared in Dr. Carter's medical notes.  
The examiner expressed the opinion that based on review of 
the records, history and neurological examination, the first 
injury (in 1989) was severe enough to weaken the ligaments 
holding the discs until the second injury which aggravated 
the first and contributed to it, as did the subsequent 
injuries, due to the weakened ligaments this made it easier 
for the discs to rupture.  

The same VA examiner provided an addendum in July 1998.  He 
stated that after review of the case and discussion with the 
VA examiner from the veteran's June 1998 VA spine (cervical, 
thoracic and lumbar) examination, he rescinded his earlier 
opinion regarding weakening of spinal ligaments as he could 
not be reasonably sure of this.  He stated that he concurred 
with the June 1998 VA spine examiner.  

Based on a careful review of the evidence of record, the 
Board finds that the evidence regarding this claim is at 
least in equipoise.  With resolution of doubt in the 
veteran's favor, the evidence warrants service connection for 
lumbar disc disease.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (1999).

In this regard, the Board points to Dr. Carter's clinical 
opinion that the veteran's 1989 back injury, incurred while 
he was on active duty for training, was causally related to 
his later back injuries, with diagnosis of a ruptured disc, 
and surgeries thereafter.  Dr. Carter's opinion is probative 
and material, as it is supported by an accurate history of 
the veteran's condition and a well-reasoned explanation. 

Similarly, the Board points to the June 1998 VA opinion that 
the veteran's 1989 injury was severe enough to weaken the 
ligaments holding his spinal discs, making it easier for the 
discs to rupture, until the second injury which aggravated 
and contributed to the first.  This opinion is also probative 
and material, as it is supported by an accurate history of 
the veteran's condition and a well-reasoned explanation.  

On the other hand, the Board finds that the July 1998 VA 
addendum rescinding the June 1998 VA nexus opinion is less 
material and probative.  It is conclusory and offers no 
explanation for the examiner's change of opinion.  Also, the 
addendum does not rule out the possibility that the veteran's 
1989 injury resulted in his later lumbar disc disease.  
Finally, although the June 1998 VA medical opinion against 
the veteran's claim is probative and material in that it 
provides an accurate history of the veteran's condition and a 
well-reasoned explanation, it simply does not out-weigh the 
clinical evidence in favor of the veteran's claim.  

In light of the above, and resolving all doubt in the 
veteran's favor, service connection for lumbar disc disease 
is granted.


ORDER

Service connection for lumbar disc disease is granted.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

 

